Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  September 17, 2019

The Court of Appeals hereby passes the following order:

A20I0037. DAVID ENGLISH et al. v. THE STATE.

      A grand jury returned two indictments against several defendants for violations

of the Georgia Racketeer Influenced and Corrupt Organizations Act (RICO) and other

related offenses. The State filed motions for entry of nolle prosequi with respect to

the two indictments in order to re-indict the defendants. The trial court granted the

motions. The defendants seek to appeal that order, arguing that the trial court could

not nolle prose void indictments.

      A defendant may appeal the entry of a nolle prosequi order as a final order.

Sanders v. State, 280 Ga. 780, 782 (1) (631 SE2d 344) (2006); see also Shane v.

State, 320 Ga. App. 1, 1 (739 SE2d 9) (2013) (considering on direct appeal the trial

court’s grant of an entry of nolle prosequi). We will grant a timely filed application

if the lower court’s order is subject to direct appeal. See OCGA § 5-6-35 (j).

Accordingly, this application is hereby GRANTED, and the defendants shall have ten

days from the date of this order to file a notice of appeal in the trial court. If the

defendants have already filed a timely notice of appeal in the trial court, they need not
file a second notice. The clerk of the superior court is directed to include a copy of

this order in the appeal record transmitted to this Court.


                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         09/17/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.